Fourth Court of Appeals
                                San Antonio, Texas
                                       August 7, 2018

                                    No. 04-17-00596-CV

                  REGENT CARE CENTER OF SAN ANTONIO, L.P.,
                                 Appellant

                                             v.

                      Robert H. DETRICK and Carolyn Dart Detrick,
                                      Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-19462
                         Honorable Richard Price, Judge Presiding


                                      ORDER
        On August 1, 2018, appellees filed an unopposed motion requesting that we reschedule
oral argument in this appeal. We GRANT appellees’ motion. Oral argument in this appeal is
rescheduled for Tuesday, October 2, 2018, at 1:30 PM.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court